ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           Knox v. Taylor, 2012 IL App (2d) 110686




Appellate Court            CHRISTOPHER KNOX, Plaintiff-Appellant, v. GLADYSE TAYLOR,
Caption                    Defendant-Appellee.



District & No.             Second District
                           Docket No. 2-11-0686


Filed                      September 20, 2012


Held                       Plaintiff’s appeal was dismissed due to his failure to supply the appellate
(Note: This syllabus       court with a certified record on appeal.
constitutes no part of
the opinion of the court
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Lee County, No. 09-MR-37; the Hon.
Review                     Daniel A. Fish, Judge, presiding.



Judgment                   Appeal dismissed.
Counsel on                 Christopher Knox, of Tamms, appellant pro se.
Appeal
                           Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                           Solicitor General, and Sharon A. Purcell, Assistant Attorney General, of
                           counsel), for appellee.


Panel                      PRESIDING JUSTICE JORGENSEN delivered the judgment of the
                           court, with opinion.
                           Justices Hutchinson and Schostok concurred in the judgment and opinion.




                                            OPINION

¶1          On July 22, 2011, Christopher Knox filed a notice of appeal in Lee County case No. 09-
        MR-37. He listed himself as the plaintiff and listed the Department of Corrections
        (Department) and Gladyse Taylor, then acting director of the Department, as the defendants.
        Knox never caused the clerk to file an appellate record, but instead has himself filed what
        he represents to be copies of a selection of documents in the case. Because the absence of a
        record prevents us from even deciding whether we have jurisdiction, we must dismiss the
        appeal.
¶2          The absence of a certified record is fatal to this appeal. “An appellate court may not
        consider documents that are not part of the certified record on appeal.” Kensington’s Wine
        Auctioneers & Brokers, Inc. v. John Hart Fine Wine, Ltd., 392 Ill. App. 3d 1, 14 (2009); see
        also Ill. S. Ct. R. 324 (eff. May 30, 2008) (concerning the clerk’s preparation and
        certification of the record on appeal). This court thus does not have here any usable record
        before it, only unofficial copies of the selected documents.
¶3          We cannot determine whether we have jurisdiction here. A reviewing court has a duty
        to consider its own jurisdiction and dismiss the appeal if jurisdiction is absent. Lebron v.
        Gottlieb Memorial Hospital, 237 Ill. 2d 217, 251-52 (2010). By failing to supply a record,
        Knox has prevented us from fulfilling that duty. Moreover, on the merits, we lack the
        information needed even to speculate concerning what errors might or might not have
        occurred.
¶4          For the reasons stated, we dismiss the appeal.

¶5         Appeal dismissed.




                                                -2-